                                  1                                UNITED STATES DISTRICT COURT
                                  2                               CENTRAL DISTRICT OF CALIFORNIA        closed

                                  3
                                                                                                         OCT 7, 2019
                                  4
                                  5      Jerry Minton, et al.,                                              BH

                                  6                      Plaintiff,               2:19-cv-07881-VAP-KSx
                                  7                      v.
                                                                                               JUDGMENT
                                  8      EarthTouch USA, LLC, et al.,

                                  9                              Defendant.

                                 10
Central District of California
United States District Court




                                 11
                                         TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                                 12
                                 13
                                            On October 2, 2018, this Court issued its Minute Order granting
                                 14
                                      Defendant’s Unopposed Motion to Dismiss. (Doc. No. 9). Accordingly, IT IS
                                 15
                                      ORDERED AND ADJUDGED this action is DISMISSED WITHOUT
                                 16
                                      PREJUDICE. The Court orders that such judgment be entered.
                                 17
                                 18
                                 19         IT IS SO ORDERED.

                                 20
                                 21      Dated:     10/7/19
                                 22                                                      Virginia A. Phillips
                                                                                  Chief United States District Judge
                                 23
                                 24
                                 25
                                 26



                                                                              1
